DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 08/25/2020.
2.	Claims 1, 10, 19 have been presented. 
3.	Claims 2, 11 have been canceled. 
4. 	Claims 1, 3-10, 12-20 are pending.
Notice of Pre-AIA  or AIA  Status
5. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments and Amendments
6.	Applicant’s arguments, see (pages 3-6 on the remarks), filed 08/25/2020 with respect to the rejection(s) of claim(s) 1, 3-10, 12-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang; Zhongze, (US 20160225436).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 9, 10, 18, 19 are rejected under 35U.S.C 103 as being unpatentable over CHANGKYU SEOL (US 20140037086), in view of Wang; Zhongze (US 20160225436), hereinafter Zhongze.
	Regarding claim 1:
	Seol discloses performing a plurality of memory tests on a plurality of memory cells comprised in a memory programming non-volatile memory cells using a program voltage  (Seol , paragraph 9), wherein one of a plurality of different supply voltage levels are supplied to the memory cells on respective ones of the plurality of memory tests the voltage generator 1150 may be used to generate various control voltages ( Seol, [0068); identifying a set of the plurality of memory cells that produce results from the plurality of memory tests using at least one random number read voltage falling within the nominal threshold voltage distribution (Seol, [0009]); generating a random number based on a set of data values collected from the set of memory cells generating random read data by reading the programmed non-volatile memory cells (Seol, [0009]); and utilizing the random number in one or more processes executed by the information handling system applying the random read data to a key generator as a random number, and using the key generator to generate the encryption key (Seol [0009]).  However, Seol fails to disclose on the basis of the plurality of tests, identifying a set of the plurality of memory cells, wherein each memory cell in the set of memory cells has at least one pass result on a respective one of the plurality of memory tests and at least one fail result on another respective one of the plurality of memory tests. Zhongze teaches determination may be made that the test voltage level is associated with a “fail" status for the memory array 110 when operated at the first operating frequency. A fail status may represent that a reliability level of the memory array 110 is less than a target reliability level when the memory array 110 is operated at the particular operating frequency and when the voltage level of the supply voltage (VDD) has the test voltage level (Zhuangzi, paragraph 34), and further a determination may be made that the test voltage level is associated with a " pass" status for the memory array 110 when operated at the first operating frequency. When the number of errors fails to satisfy the threshold, a first target voltage level for the first operating frequency may be determined based on the test voltage level (Zhongze, paragraph 35). Fig.2 illustrate voltage levels corresponding to the array passing a testing process for multiple operating frequencies. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Zhongze  in order to test on memory device using different supply voltage levels.


Regarding claim 9:
	Seol discloses providing, by a voltage regulator, the plurality of different supply voltage 3 levels solely to the memory based on a corresponding plurality of different4 supply voltage configuration values an erase state (e.g., a data value of “1”) may be indicated for a SLC when its threshold voltage falls within a nominal erase state threshold voltage distribution (i.e., a range of threshold Voltage values deemed indicative of the erase state by a specified memory system design). Likewise, the program state (e.g., a data value of “0”) may be indicated for the SLC when its threshold Voltage falls within a nominal program state threshold voltage distribution (i.e., a range of threshold volt age values deemed indicative of the program state by the memory system design (Seol, paragraph 62).


Claim 10 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 9.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 1.

8.	Claims 3-6, 8, 12, 13, 14, 17, 20 are rejected under 35U.S.C 103 as being unpatentable over CHANGKYU SEOL (US 20140037086), in view of Wang; Zhongze (US 20160225436), and further James Fitzpatrick (US 9021319), hereinafter Fitzpatrick.


Regarding claim 3:
	Seol discloses prior to performing the plurality of memory2 tests, the method further comprises:3 supplying a first pretest voltage level to the memory and performing a first 4 initial memory test on the plurality of memory cells;5 identifying an amount of the plurality of memory cells that failed the first 6 initial memory test;7 determining whether the amount of failing memory cells is within a failing 8 threshold range;9 in response to determining that the amount of failing memory cells is 10 within the failing threshold range, assigning the first pretest voltage level11 as a first one of the plurality of different supply voltage levels programming non-volatile memory cells using a program Volt age, wherein each of the non-volatile memory cells is specified to exhibit a threshold voltage falling within a nominal threshold Voltage distribution in response to the programming, generating random read data by reading the programmed non-volatile memory cells using at least one random number read voltage falling within the nominal threshold voltage distribution, applying the random read data to a key generator as a random number, and using the key generator to generate the encryption key (Seol , paragraph 9),but fails to disclose Docket No. P201702867AUS01 Page 25 of 33 Atty. Ref. No. 7026A12in response to determining that the amount of failing memory cells is not 13 within the failing threshold range, adjusting the first pretest voltage level to14 a second pretest voltage level; and15 supplying the second pretest voltage level to the memory and performing 16 a second initial memory test on the plurality of memory cells. Fitzpatrick teaches the non-volatile memory system 100 can adjust the read threshold 316 to determine the test threshold level 320 for yielding specific error measurement. Also for example, the test threshold level 320 can be a voltage level of the read threshold 316 for minimizing the error measurement after a specified time delay. For further example, the test threshold level 320 can be a fixed level different from, related to, or a combination of relationships thereof to the initial threshold level 318 (Fitzpatrick, column 10, [lines 20-28]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Fitzpatrick in order to calculating a measured effective life of the page from the test response; and a balance plan module, connected to the reliability calculation module, for determining a use plan according to the measured effective life for accessing the page (Fitzpatrick, paragraph 14).

	Regarding claim 4:
	Seol and Fitzpatrick disclose in response to assigning the first pretest2 voltage level as the first different supply voltage level, the method further3 comprises:4 computing a second one of the plurality of different supply voltage levels 5 by adding a voltage margin to the first different supply voltage level; and6 computing a third one of the plurality of different supply voltage levels by 7 subtracting the voltage margin from the first different supply voltage level for the memory array 110 having low value of age, the charge distribution profile 302 can be shown as a distribution graph with the cells holding charge levels within the range. For example, the charge distribution profile 302 can have a first curve, a second curve, a third curve, a fourth curve (not shown), or a combination thereof separated by gaps with each curve representing a cell holding Voltage levels corresponding to a 1, a 0, a 00, a 01, a 10, a 11, or a combination thereof (Fitzpatrick, column 8, [lines 1-6]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Fitzpatrick in order to prevent attacks (e.g., probing, fault injection, power analysis, and the like) seeking to copy or corrupt Source code, Stored user data, and/or host system data are a constant threat during the operation of digital systems.

	Regarding claim 5:
	Seol and Fitzpatrick disclose in response to computing the third2 different supply voltage level, the method further comprises:3 supplying the first different supply voltage level to the memory; and4 collecting the set of data values comprised in the set of memory cells 5 when the memory is at an initial start-up state and powered by the first6 different supply voltage level the initial loss characterization 312 is defined as a characterization of charge levels after retaining the charges for a period of time when the portion of the memory array110 is in ideal condition or early in life. For example, the initial loss characterization 312 can be the distribution of voltage levels or other charge measurements after the memory array 110 has retained the data content 111 for a specified duration. Also for example, the initial loss characterization 312 can be the initial distribution 308 changed over the specified duration (Fitzpatrick, column 8, [lines 61-67]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Fitzpatrick in order to prevent attacks (e.g., probing, fault injection, power analysis, and the like) seeking to copy or corrupt Source code, Stored user data, and/or host system data are a constant threat during the operation of digital systems.

	Regarding claim 6:
	Seol and Fitzpatrick disclose in response to computing the third2 different supply voltage level, the method further comprises:3 providing a lower supply voltage level to the memory that is lower than the 4 third different supply voltage; and5 collecting the set of data values comprised in the set of memory cells 6 when the memory is at an initial start-up state and powered by the lower7 supply voltage level the initial error-characterization 408 and the aged error characterization 410 can be represented as a straight line when the error rate axis 406 uses logarithmic scales. The initial error-characterization 408 can have lower error rates and lower slope than the aged error-characterization 410. As the memory array 110 ages, the error rates can increase for a given period of retention time, as characterized by the higher error rates and the higher slope for the aged error-characterization 410. The change in error rate can be caused by the change in charge distribution as characterized by the charge distribution profile 302 of FIG.3 (Fitzpatrick, column 11, [lines 30-40]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Fitzpatrick in order to prevent attacks (e.g., probing, fault injection, power analysis, and the like) seeking to copy or corrupt Source code, Stored user data, and/or host system data are a constant threat during the operation of digital systems.

	Regarding claim 8:
	Seol and Fitzpatrick disclose wherein each of the plurality of memory cell tests2 comprises both a write/read 1 test and a write/read 0 test the charge distribution profile 302 can have various curves overlap each other and form one or more continuous curves across Voltage levels corresponding to a 1. a 0, a 00, a 01, a 10, a 11, or a combination thereof (Fitzpatrick, column 8, [lines 8-11]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Fitzpatrick in order to prevent attacks (e.g., probing, fault injection, power analysis, and the like) seeking to copy or corrupt Source code, Stored user data, and/or host system data are a constant threat during the operation of digital systems.

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 4.


Claim 14 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 8.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claims 3 and 4


9.	Claims 7, 16 are rejected under 35U.S.C 103 as being unpatentable over CHANGKYU SEOL (US 20140037086), in view of Wang; Zhongze (US 20160225436), and further Timothy J. Fisher (US 9390003), hereinafter Fisher. 

	Regarding claim 7:
Seol discloses performing a plurality of memory tests on a plurality of memory cells comprised in a memory programming non-volatile memory cells using a program voltage  (Seol , paragraph 9), wherein one of a plurality of different supply voltage levels are supplied to the memory on each of the plurality of memory tests the voltage generator 1150 may be used to generate various control voltages ( Seol, [0068); identifying a set of the plurality of memory cells that produce a same set of results from the plurality of memory tests using at least one random number read voltage falling within the nominal threshold voltage distribution (Seol, [0009]); generating a random number based on a set of data values collected from the set of memory cells generating random read data by reading the programmed non-volatile memory cells (Seol, [0009]); and utilizing the random number in one or more processes executed by the information handling system applying the random read data to a key generator as a random number, and using the key generator to generate the encryption key (Seol [0009]), but fails to disclose in response to receiving a request to generate a random number, the3 method a dwell time threshold for the block has been satisfied (e.g., whether the dwell time computed at block 904 is equal to and/or greater than the dwell time threshold). In various embodiments, the dwell time threshold can be fixed (e.g., predetermined by the flash memory manufacturer) or variable over the operating life of the flash module 300 containing the memory block (Fisher, column 8, [lines 60-67]), and further If the dwell time threshold for the block identified by the selected entry 1000 is not satisfied (as represented by a negative determination at block 906), flash controller 124 may elect to nevertheless make the block available for programming based on one or more dynamic factors (Fisher, column 9, [lines 19-24]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Seol with that of Fisher because based on whether or not a dwell time threshold of the physical page storing the data page was satisfied and/or based on one or more health scores for the physical page (e.g., a frequency or number of data errors from a given physical memory region containing the physical page and/or a write/erase cycle count for the given physical memory region containing the physical page).For example, flash controller 124 may infer from the fact that the dwell time threshold of the physical page was not satisfied that the error may arise from programming the physical page with a relaxed dwell time rather than from a physical failure of a memory cell or circuit (Fisher, paragraph 57).

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491